EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 2, “where in” has been replaced with -- wherein --

	In claim 2, “with at least four of the sides are parallel to each other” has been replaced with -- with at least two pairs of the sides being parallel to each other --

	/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	9/10/21